COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                      01-14-00918-CV
Style:                             Eduardo Franco
                                   v. Stacey Franco
Date motion filed*:                November 21, 2014
Type of motion:                    Motion to extend time to file the record
Party filing motion:               Appellant
Document to be filed:              Appellate record

Is appeal accelerated?        No

If motion to extend time:
         Original due date:                             December 23, 2014
         Number of previous extensions granted:                           Current Due date:
         Date Requested:                                30 days

Ordered that motion is:

                   Granted
                    If document is to be filed, document due:
                   The Court will not grant additional motions to extend time absent extraordinary circumstances.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________
          If additional time is necessary, the Court may extend the deadline to file the clerk’s or reporter’s record if the
          trial court clerk or court reporter requests an extension. See TEX. R. APP. P. 35.3.(c). Accordingly, we dismiss
          appellant’s motion as moot.




Judge’s signature: /s/ Terry Jennings
                                                           Acting for the Court

Panel consists of      ____________________________________________

Date: December 2, 2014




November 7, 2008 Revision